DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.  The applicant’s arguments regarding the enablement rejection are persuasive.  The statements made on page 8 of the applicant’s disclosure are treated as admissions that formatting modules for and the use of the claimed types of clouds are admitted prior art.  See section 2152.03 of the MPEP.  It is still not clear why the applicant challenged, in the remarks from 10/25/2021, the official notice taken in the Non-Final Rejection from 7/23/2021 when official notice was taken, only to then agree with the conclusions from that office action in the 3/8/2022 remarks.
After considering the applicant’s arguments and the underlying subject matter, the Examiner has found that the limitations that the applicant is arguing are patentable are not clearly disclosed by the seven pages of the applicant’s originally filed disclosure.  The Examiner presents various 112 rejections pointing out inconsistencies with the claims and the original disclosure and the language of the claims themselves.  The Examiner will be able to make a better determination about patentability once the applicant provides claims that cover the invention as it was disclosed.  
As to the applicant’s first argument regarding Maksumov, the Examiner points out that the applicant has not actually disclosed “determining that the type-determining entry of the configuration file has an assigned type-specific formatting module”.  After considering the underlying subject matter the Examiner has determined that the applicant did not disclose such an assignment and therefore a written description rejection is made.  When considering the underlying subject matter, the claimed determination is determining nothing more than a suitable module.  There is no assignment disclosed as alleged.  Maksumov teaches a gateway that clearly is capable of storing multiple conversion modules and therefore clearly performs the selection of a suitable module in the vague context actually disclosed by the applicant in paragraph 41 of their specification.
As to the applicant’s second argument, that Maksumov does not convert the operating data, the Examiner points out that the claim only covers “using” the formatting module to convert the operating data.  Maksumov “uses” the formatting module in step 614 as part of a process that includes a conversion to an intermediate format of the operating data.  Therefore, even if Maksumov carries out an intermediate step, the claim language does not preclude such a step.  Maksumov can perform step 614 as part of the conversion beginning at step 606 and be “using” the formatting module.  The applicant’s argument is therefore completely irrelevant given the breadth of the claim.
With respect to the arguments regarding the Johnson reference, the Examiner points out that the assignments claimed by the applicant are not supported by the applicant’s disclosure.  The Examiner points out that the use of JSON as a default described in Johnson is exactly what the applicant has disclosed from a technical perspective.  The Examiner notes that the applicant’s disclosure only discloses using a suitable module and if a suitable module is not found then JSON is used.  Therefore there is nothing patentable disclosed by the applicant regarding the features in question.
In order to end prosecution, the applicant needs to address the 112 issues presented in this action in order to write a claim that covers the breadth of the invention disclosed by the applicant.  The Examiner will then use the art of record to map such a finalized claim.  The applicant can then file an Appeal Brief to dispose of the matter.  The Examiner has thoroughly reviewed the applicant’s disclosure which is only seven pages long.  There is no technical detail disclosed about how the applicant’s invention performs what the applicant is trying to claim.  The Examiner asserts that the applicant’s disclosed invention does not cover any technology that would be found patentable over the art of record.  Once the applicant files their Appeal Brief, the prosecution of this case can be concluded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, and 13-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the gateway loading all available modules (see paragraph 39), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Clearly the claimed step of using the selected type-specific formatting module to format the operating data cannot occur unless the gateway has loaded the type-specific formatting modules.  The determination of whether the suitable formatting module exists cannot happen if the available formatting modules are not loaded.  The applicant did not disclose a scenario where these actions can occur with the gateway first loading them.  See paragraphs 39-43 of the applicant’s disclosure.

Claims 1, 4, 9, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claim 1 features the following limitations:
 transferring the operating data from the automation system to a gateway; 
using the gateway to read in a configuration file, wherein the configuration file has a type-determining entry indicating a type of cloud memory into which the operating data are to be loaded;

	Claim 9 features the following limitations:
a gateway configured to execute acts of: 
receiving operating data from the automation system, Page 3 of 12Application No. 16/448,032 Attorney Docket No. 108250.PC431US 
reading-in a configuration file, wherein the configuration file has a type-determining entry indicating a type of cloud memory into which the operating data are to be loaded,

	The applicant’s discloses in paragraphs 39 and 40, that the invention first loads formatting modules and then reads the configuration file and the type-determining entry contained therein that describes the type of cloud memory to be used or that is used.  Paragraphs 39 and 40 do not state anything about the configuration file having an entry for already received operating data.  The applicant’s claims cover a sequence that is not disclosed. 

	Written Description Issue #2
	Claim 1 features the following limitations:
using the gateway to read in a configuration file, wherein the configuration file has a type-determining entry indicating a type of cloud memory into which the operating data are to be loaded; 
and the type of cloud memory is selectable from a set of different type of cloud memories;

	Claim 9 features the following limitations:
reading-in a configuration file, wherein 
the configuration file has a type-determining entry indicating a type of cloud memory into which the operating data are to be loaded, and 
the type of cloud memory is selectable from a set of different types of cloud memories

	The applicant did not disclose that the type of cloud memory indicated by the configuration file is in anyway selectable.  Paragraph 40 states that the configuration file has a single type-determining entry which describes the type of cloud memory to be used.  This type of cloud memory is in no way disclosed as selectable.  Any selection disclosed by the applicant presumably occurs before the configuration file is written because the disclosed configuration file only features a single type-determining entry or in an alternative embodiment (paragraphs 24 and 25) a formatting module.

	Written Description Issue #3
	Claims 1 and 9 feature the following limitation:
determining, based on an assignment between the set of different types of cloud memories and a set of type-specific formatting modules, that the type-determining entry of the configuration file has an assigned type-specific formatting module for the type of cloud memory indicated by the configuration file;

	The applicant did not disclose any assignment between the set of different types of cloud memories and a set of type-specific formatting modules.  Instead, the applicant only disclosed that there may be a suitable formatting module for the type-determining entry (paragraph 41).  Suitability implies compatibility but not necessarily an assignment.  The Examiner notes that the applicant disclosed a separate embodiment in paragraph 24 where the configuration file has a “conversion configuration” which describes a formatting module or conversion module.  Paragraph 25 states that the configuration file could have a “name of the formatting module” instead of a type-determining entry.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The step of loading all available formatting modules by the gateway in paragraph 39 of the applicant’s disclosure appears to be essential so that the gateways can be identified and used however this essential step is absent in claims 1 and 9.

Claim 1 recites the limitation "the type-specific formatting module associated with the type of cloud memory indicated by the type-determining entry" in the fourth limitation of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation specifies an assigned type-specific formatting module but not an “associated” type-specific formatting module.
Claim 9 recites the limitation "the type-specific formatting module associated with the type of cloud memory indicated by the type-determining entry".  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation specifies an assigned type-specific formatting module but not an “associated” type-specific formatting module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0217514 by Maksumov et al. in view of U.S. Patent Application Publication Number 2014/0344465 by Jagusch.
As to claim 1, Maksumov teaches a method for transferring operating data of an automation system to a cloud memory (paragraph 56 and Figure 1, the first device 142 may be an industrial machine, the second device 144 may be a server that maintains records of the industrial machine, paragraphs 19 and 67 show that the devices can be “cloud” memories), the method comprising the steps of: transferring the operating data from the automation system to a gateway (step 602 in Figure 6); using the gateway to read in a configuration file (paragraph 37, the configuration table 103 is the configuration file), wherein the configuration file has a type-determining entry indicating a type of cloud memory into which the operating data are to be loaded (paragraphs 42-44, the configuration table determines where to send the data, such as the cloud memory of second device 144 in paragraph 56); and the type of cloud memory is selectable from a set of different types of cloud memories (Figure 1 and paragraph 56, any number of devices connected to a cloud could be selected); determining, based on an assignment between the set of different types of cloud memories and a set of type-specific formatting modules, that the type-determining entry of the configuration file has an assigned type-specific formatting module for the type of cloud memory indicated by the configuration file (paragraph 55, and Figure 6, ref. no. 612); using the gateway to select the type-specific formatting module associated with the type of cloud memory indicated by the type-determining entry of the configuration file from the set of type-specific formatting modules (paragraph 55, and Figure 6, ref. no. 612); using the selected type-specific formatting module to format the operating data as received from the automation system (steps 606-614 in Figure 6, the selected adapter from step 612 is “used” in the process from steps 606-614 where the data from the automation system is formatted for conversion to the cloud.  The claim does not preclude other steps from being executed.); and using the gateway to load the formatted operating data into the indicated type of cloud memory (paragraphs 55 and 56, Figure 6, ref. no. 616), wherein the automation system comprises a number of industrial devices (paragraph 56) connected to the gateway by a local network for purpose of data interchange (paragraph 29); and the operating data of the automation system are transferred to the gateway using the local network (See Figure 6, as mapped); however Maksumov does not explicitly teach that the industrial device is a frequency converter and that the local network is a field bus.
Jagusch teaches that industrial devices in an automation network can include frequency converters and can be connected to a gateway via a field bus (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Maksumov regarding industrial machines (paragraphs 18 and 23) with the teachings of Jagusch regarding using a field bus to connect a frequency converter to a gateway because Jagusch provides a specific example of the type of industrial machine broadly covered by the Maksumov invention.  The implementation details of Jagusch would fit into the broader teachings of Maksumov without substantial modification of the inventive concept of Maksumov.
As to claim 11, see paragraph 38 of Maksumov.
As to claim 13, In the remarks filed on 10/25/2021 and 3/8/2022, the applicant admits that the documents supplied regarding the claimed clouds with the 7/23/2021 Office action “demonstrate the existence of various software services”.  Therefore, the claimed clouds are considered applicant admitted prior art.  Though, not currently claimed but previously claimed, formatting modules for such clouds are also treated as applicant admitted prior art based on the statements made on page 8 of the applicant’s 3/8/2022 remarks.  See section 2152.03 of the MPEP for an explanation of how the applicant’s admissions of prior art are treated.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0125714 by Maksumov et al. in view of U.S. Patent Application Publication Number 2014/0344465 by Jagusch in view of U.S. Patent Application Publication Number 2018/0092151 by Liu et al.
As to claims 4, the combination of Maksumov and Jagusch teaches the subject matter of claim 1 however Maksumov does not explicitly teach the use of MQTT.
Liu shows that a gateway could load formatted data into a cloud memory via a MQTT protocol. (paragraphs 36 and 59).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Maksumov regarding loading data from an automation system to a cloud with the teachings of Liu regarding using MQTT because MQTT brokers are ubiquitous in the art for providing cloud communication such as those shown in Figure 1 of Maksumov.  
The Examiner notes that the applicant’s specification uses MQTT in a completely conventional manner (see paragraphs 19, 26, and 42 of the applicant’s disclosure) and therefore does not advance the state of the art with its use of MQTT.  The applicant’s statement that the use of MQTT in paragraph 42 of the specification is considered an admission (according to section 2152.03 of the MPEP) that the applicant’s disclosed use of MQTT is admitted prior art.

Claim 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0125714 by Maksumov et al. in view of U.S. Patent Application Publication Number 2017/0272316 by Johnson et al. and U.S. Patent Application Publication Number 2014/0344465 by Jagusch.
As to claim 9, Maksumov teaches an apparatus (paragraph 18, the gateway 170 may be implemented at an edge device) for transferring operating data of an automation system to a cloud memory (paragraph 56 and Figure 1, the first device 142 may be an industrial machine, the second device 144 may be a server that maintains records of the industrial machine), comprising: a processor; a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the system to implement: a gateway (gateway 170) configured to execute the acts of: receiving operating data from the automation system (step 602 in Figure 6); reading-in a configuration file (paragraph 37, the configuration table 103 is the configuration file), wherein the configuration file has a type-determining entry indicating a type of cloud memory into which the operating data are to be loaded (paragraphs 42-44, the configuration table determines where to send the data, such as the cloud memory of second device 144 in paragraph 56); and the type of cloud memory is selectable from a set of different types of cloud memories (Figure 1 and paragraph 56, any number of devices connected to a cloud could be selected); determining, based on an assignment between the set of different types of cloud memories and a set of type-specific formatting modules that the type-determining entry of the configuration file has an assigned type-specific formatting module for the type of cloud memory indicated by the configuration file (paragraph 55 and Figure 6, ref. no. 612); using the gateway to select the type-specific formatting module associated with the type of cloud memory indicated by the type-determining entry of the configuration file from the set of type-specific formatting modules (paragraph 55 and Figure 6, ref. no. 612); using the selected type-specific formatting module to format the operating data as received from the automation system (steps 606-614 in Figure 6, the selected adapter from step 612 is “used” in the process from steps 606-614 where the data from the automation system is formatted for conversion to the cloud.  The claim does not preclude other steps from being executed.); and loading the formatted operating data into a determined type of cloud memory (paragraphs 55 and 56, Figure 6, ref. no. 616); however Maksumov does not explicitly teach that the gateway is configured to format the operating data by a type-aspecific standard formatting module if the type-determining entry of the configuration file has no assigned type-specific formatting module in the set of type-specific formatting modules and Maksumov does not explicitly teach that the industrial device is a frequency converter and that the local network is a field bus.
Johnson teaches a method for transferring operating data comprising using a type-aspecific formatting module (paragraph 25 of the applicant’s specification describes this feature as using JSON as a default) when no format it provided (see paragraph 840 of Johnson).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Maksumov regarding loading data from an automation system to a cloud with the teachings of Johnson regarding using JSON as a default communication format when no format is provided because Johnson shows that JSON could be an alternative to the XML format conversion specified by Maksumov in paragraphs 52 and 53 for managing communications from automation system devices.
Jagusch teaches that industrial devices in an automation network can include frequency converters and can be connected to a gateway via a field bus (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Maksumov regarding industrial machines (paragraphs 18 and 23) with the teachings of Jagusch regarding using a field bus to connect a frequency converter to a gateway because Jagusch provides a specific example of the type of industrial machine broadly covered by the Maksumov invention.  The implementation details of Jagusch would fit into the broader teachings of Maksumov without substantial modification of the inventive concept of Maksumov.
As to claims 12 and 15, they are rejected for the same reasons as claims 11 and 13, respectively.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0125714 by Maksumov et al. in view of U.S. Patent Application Publication Number 2017/0272316 by Johnson et al. and U.S. Patent Application Publication Number 2014/0344465 by Jagusch in further view of U.S. Patent Application Publication Number 2018/0092151 by Liu et al.
As to claim 14, it is rejected for the same reasoning as claim 4.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442